DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Jun 2022 has been entered.
Response to Arguments
Applicant's arguments page 8 line 11, filed 30 Jun 2022 have been fully considered but they are not persuasive. 
Applicant argues “Moss, however fails to teach, suggest, or disclose at least a punching insert with ‘an angled backside for peeling back the downhole tubular as the arm of the one or more arms is further extended radially outward’ as recited in independent claim 1”.
The examiner disagrees. First, it is noted – remarks, filed 30 Jun 2022, recite on line 4 that “claim 1 is amended”; however the claims submitted recite that claim 1 was previously presented and does not indicate any amendments.
Mapping the prior art to the applicant’s argument - 
“Applicants describe that the angled back side 78 of insert acts as the loading surface for peeling back casing. Although a piece of casing is not depicted in the figures, a person of ordinary skill in the art, viewing FIG. 6A and FIG. 6B, would understand that the arms moving along its respective incline surface when extended radially outward would cause the casing under the back side 78 of the insert to peel back. It is the traveling down the incline while extended out that creates the peel back” – Page 8 line 15.

Moss describe that the angled back side (Fig 6 side of cutter #47 adjacent the deformed casing) of insert (#47) acts as the loading surface for peeling back casing (Fig 6 illustrates wherein the casing #11 is deformed - “peeled back”). 
Page 3 line 66 – “the perforation of the casing by the cutter member #47 in a manner best illustrated in Fig 2”
Page 3 line 124 – “Figs. 6 and 7 illustrate the manner in which the casing is perforated by means of an organization of this character and it will be noted that the perforation #66 is of a clean cut character, its shape being entirely dependent upon the shape of the cutter member #47 which is illustrated as being rectangular. It will be understood however that various shapes of perforation may be obtained merely by altering the shape of the cutter member”
“Due to the uniform taper of the guide channel #45, the guide block #46 and the cutter #47 are forced outwardly toward the wall of the casing by the upward movement of the mandrel, this movement resulting in the perforation of the casing by the cutter member #47 in a manner best illustrated in Fig 2” – Page 3 line 
The arms (#46 guide block) moving along its respective incline surface (Fig 2) when extended radially outward would cause the casing (#11) under the back side (angled surface of #47) of the insert to peel back (Fig 2 and 6 illustrates deformed casing). It is the traveling down (relative motion) the incline while extended out that creates the peel back. 
Since the ‘peeling back’ is not specifically illustrated to differentiate the instant invention over the prior art, Moss discloses the claim as recited. 
The applicant further provides newly presented Fig 9 (flow diagram) that ‘captures the peel back concept’. See the examiner’s position on this below.


    PNG
    media_image1.png
    690
    891
    media_image1.png
    Greyscale

Providing punching tool (Moss #13) at a first position (run – in) within a casing (#11).
Extend (Fig 1 vs Fig 2) one or more arms (#46 guide block) of the one or more punching systems (understood as ‘punching tool’).
Engage (Fig 2) the casing [#11] with punching insert (#47) coupled to an arm [#46] of the one or more arms.
Penetrate (Fig 2 or Fig 6) the casing [#11] with the punching insert [#47] by extending (Fig 2 explained Page 3 line 61) one of more arms radially outward further.
The one or more arms [#46] moving along its respective incline surface (“Due to the uniform taper of the guide channel #45, the guide block #46 and the cutter member #47 are forced outward toward the wall of the casing”) when extended radially outward and peeling back (Fig 6) the casing.
The examiner can find no significant technical differentiation of the instant invention over the prior art of record. Therefore Moss and Odell do disclose the recited claims as written.
Drawings
The drawings are objected to because: 
In the last step of the newly presented Fig 9 flowchart, it is recited “and petting back the casing”. It is understood that petting should be peeling. Clarification or correction is requested.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 line 6 recites “the pluarilty of arm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (USP 1,785,419) in view of Odell, II et al. (US 20140332270).
Regarding claim 1, Moss discloses a downhole puncher tool comprising:
a pump system (Page 1 line 67-75) configured to produce a force (‘hydraulic force’); and
a plurality of arm systems (#46 guide blocks, #50 rods), wherein each arm system includes one or more arms (#46) that are configured (as seen Fig 1-2) to extend radially outward from the housing upon receiving (Page 1 line 67-75) the force from the pump system and engage (Fig 2) a downhole tubular (#11 — casing);
wherein at least one arm system of the plurality of arm systems comprises a punching insert (#47 — cutting insert) that is coupled to an arm (#46) of the one or more arms, and wherein the punching insert has a projecting surface (Fig 6 #47 explained Page 3 line 124) comprising:
a sharp edge (Page 1 line 53-62 — “wedge member’) to penetrate (Page 1 line 53-62) a casing (#11) to initiate a hole (#66 — perforation) when the arm of the one or more arms are extended radially outward (Fig 2); and 
an angled backside (Fig 6) for peeling back (in contrast to punching a clean hole) the downhole tubular (Figs 6 and 7) as the arm of the one or more arms is further extended radially outward (Fig 2 or 6);
wherein the tool comprises an incline surface (#49) for each arm;
wherein each arm of the one or more arms moves along (Page 3 line 75) its respective incline surface when extended radially outward from the housing, the incline surface orienting (Page 3 line 80 “for effecting a positive inward and outward movement of the cutter guide blocks”) the punching insert at a constant angle relative the downhole tubular.
However Moss does not disclose, teach or suggest wherein the plurality of arm systems are disposed in a housing.
Odell leaches wherein a plurality of arms (#50a/b) are disposed in a housing (#5 - body) for the purpose of added structural strength and volume for measurement and control equipment.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, given the teaching of Odell, to modify the invention of Moss by placing the working components inside a housing for the purpose of added strength of components, added volume for additional measurement equipment and protection from infiltration of wellbore debris.
The examiner also notes that using sharp objects to pierce tubulars are well known in the art as evidenced by Lee (US 20130175035) Fig 4, Johnston et al. (US 20110240294) Fig 5 A/B and Ghiran et al. (USP 6658908) Fig 2 #55.
Regarding claim 2, Odell of the combination discloses comprising one or more sensors (Pressure sensor #405, position sensor #611 or 612) configured (¶0075 last three lines and ¶0079 last four lines) to measure feedback indicative of an applied stress from the punching insert.
Regarding claim 3, Odell of the combination discloses comprising one or more sensors configured to measure at least one of arm pressure (pressure sensor - ¶0075 last three lines), radial arm extension length (position sensor and fixed geometry of arm pivot).
Regarding claim 4, Odell of the combination discloses wherein the feedback indicates one of a successful perforation or puncture, a failed perforation or puncture, a stuck puncher tool, or a damaged punching insert. (¶0050 — “The controller may then report a successful extension of the arms or an error if the arms are obstructed for the instructed extension’).
Regarding claim(s) 5-12, Moss of the combination discloses wherein the projecting surface of the punching insert is a tooth shape (Page 3 line126-4 line 1-3 “it will be noted that the perforation #66 is of a clean cut character, its shape being entirely
dependent upon the shaft of the cutter element #47 ... various shapes of perforation may be obtained merely by altering the shape of the cutter member).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that “merely altering the shape of the cutter member’ would alter the perforation. A change in the shape of a prior art is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, the combination discloses the downhole puncher of claim 1; however does not disclose wherein the downhole puncher tool comprises an additional plurality of arm systems longitudinally offset from the plurality of arm systems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that additional plurality of arm systems longitudinally offset would increase downhole efficiency and decrease downhole time required to puncture a significant number of perforations within a formation interval, as compared to puncturing a set of perforations and moving the entire drillstring within the borehole to puncturing multiple set(s) of perforations. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Moss of the combination discloses wherein the downhole puncher tool comprises an additional plurality of arm systems radially offset (Fig 3) from the plurality of arm systems.
Regarding claim 15, Moss of the combination discloses wherein the arm (#46 and #50) of the one or more arms has an incline surface (Fig 1 and 2 illustrates that the
cutting member #47 secured within the guide block #46 comprises a mating surface to groove #49) configured to maintain the punching insert at a constant angle (Fig 1 vs Fig 2 illustrates the cutting member held in the same orientation) when the arm is extended radially outward.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Odell and Maissa et al. (USP 5,411,106).
Regarding claim 16, Moss discloses a downhole tool including a downhole puncher tool, the downhole puncher tool comprising: 
a pump system (Page 1 line 67-75) configured to produce a force (‘hydraulic force’); and 
a plurality of arm systems (#46 guide blocks, #50 rods), wherein each arm system includes one or more arms (#46) that are configured (as seen Fig 1-2) to extend radially outward (Fig 1 vs Fig 2) upon receiving the force (Page 1 line 67-75) from the pump system and engage (Fig 2) a downhole tubular (#11 – casing); 
wherein at least one arm system of the plurality of arm systems comprises a punching insert (#47 – cutting insert) that is coupled to an arm [#46] of the one or more arms, and wherein the punching insert has a projecting surface (Fig 6 ) comprising: 
a sharp edge (Page 1 line 53-63 – “wedge member”) to penetrate (Page 1 line 53-62) a casing (#11) to initiate a hole (#66 – perforation) when the arm [#46] of the one or more arms are extended radially outward (Fig 2); and 
an angled backside (Fig 6 illustrates a surface adjacent to the deformed casing) for peeling back (interpreted as deforming the casing as shown in Fig 6) the downhole tubular [#11] as the arm of the one or more arms is further extended radially outward (Fig 6); 
wherein the tool comprises an incline surface (Fig 1 #49) for each arm (#46); 
wherein each arm [#46] of the one or more arms moves (Fig 1 vs. Fig 2) along its respective incline surface when extended radially outward (Fig 2) from the housing, the incline surface orienting (Page 1 line 57-62) the punching insert at a constant angle relative the downhole tubular; and 
wherein the downhole tool is conveyed downhole 
Moss does not explicitly disclose, teach or suggest
Wherein the plurality of arm system disposed in a housing 
wherein each of one or more arms are configured to extend radially outward from the housing and 
where the housing comprises an incline surface for each arm
wherein the downhole tool is conveyed downhole by a wireline cable
Odell teaches 
wherein a plurality of arms (#50a/b) are disposed in a housing (#5 – body) 
wherein each of the arms are configured to extend radially outward (Fig 1B) from the housing
wherein the housing comprises an incline surface (Fig 1A #5p) for each arm 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Odell, to modify the invention of Moss by placing the working components inside a housing for the purpose of added structural strength of components, added volume for additional measurement equipment and protection from infiltration of wellbore debris.
Maissa teaches a downhole tool for wireline use in an earth bore hole provided with an elongate tool body adapted for movement within the borehole by a wireline cable or by any other tool conveyance means for positioning thereof at various selected well depths and locations – (Col 2 line 36). “It should be born in mind that the sidewall coring tool, especially in the case of deviated or horizontal well bores, may be positioned by coil tubing strings, by drill strings or by any other means of tool conveyance without departing from the spirit and scope of the invention. Electrical and hydraulic control of the sidewall coring tool is accomplished by selective manipulation of control elements of a control panel by operating personnel” – (Col 5 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include wireline conveyance as taught by Maissa in the system of Moss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of deploying the downhole tool within the borehole as was well-known at the time.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Maissa
Regarding claim 17, Moss discloses a method for creating a hole in a downhole tubular, the method comprising: 
conveying (Fig 1) a downhole tool (#13) into the downhole tubular (#11 - casing), wherein the downhole tool includes a downhole puncher tool (Fig 1); 
positioning (Fig 1) the downhole puncher tool at a first position (Fig 1 – retracted) within the downhole tubular [#11]; Page 6Appl. No. 16/717,693Reply to Final Office Action of March 1, 2022Atty Dkt No.: IS18.1311-US-NP 
extending (Fig 2) one or more arms (#46) of a plurality of arm systems radially outward; 
wherein at least one arm system of the plurality of arm systems comprises a punching insert (#47) that is coupled (Fig 1) to an arm of the one or more arms; 
engaging (Fig 2) the downhole tubular [#11] with the punching insert [#47], wherein the punching insert has a projecting surface (Page 4 line 1); 
penetrating (Fig 2) the downhole tubular with the punching insert to initiate a hole (Fig 7 #66) when (Fig 2) the arm of the one or more arms are extended radially outward; 
peeling back (Fig 6 illustrates the casing deformed outward – interpreted as peeled) the downhole tubular [#11] as the arm of the one or more arms is further extended radially outward.
Moss does not disclose, teach or suggest wherein the downhole tool is conveyed on a wireline cable.
Maissa teaches a downhole tool for wireline use in an earth bore hole provided with an elongate tool body adapted for movement within the borehole by a wireline cable or by any other tool conveyance means for positioning thereof at various selected well depths and locations – (Col 2 line 36). “It should be born in mind that the sidewall coring tool, especially in the case of deviated or horizontal well bores, may be positioned by coil tubing strings, by drill strings or by any other means of tool conveyance without departing from the spirit and scope of the invention. Electrical and hydraulic control of the sidewall coring tool is accomplished by selective manipulation of control elements of a control panel by operating personnel” – (Col 5 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include wireline conveyance as taught by Maissa in the system of Moss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of deploying the downhole tool within the borehole as was well-known at the time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
18 Aug 2022